Title: To James Madison from William E. Hũlings, 25 February 1803
From: Hũlings, William E.
To: Madison, James


SirNew Orleans 25th. feby 1803
Last eveng. I received a letter from Govr. Clairborne [sic], inclosing a copy of one from you to him; and a letter for Mr. Morales the Intendt. of this Province, which I immediately delivered to him.
In my letter of the 15th. Inst. which inclosed a triplicate of the Intendt’s. decree, permitting the entry of Eatables (only) for the supply of the Province, from the American countries on the Ohio; I intimated to you that it was now generally believed here that Mr. Morales had not annihilated the American Deposit, without orders from his Superiors. Of this, you are, no doubt, fully informed by the Spanish Minister e’er now. We remain ignorant of the real state of the Business, and it is only by inference drawn from his conduct in keeping the Deposit rigidly shut, and the calmness and sang froid with which he appears to receive the letters from the Minister; that we can form an opinion on the subject. His decree of the 16th. October relative to the Deposit is worded in such a Manner as to Make it be believed that it was from his conception of the meaning of the Treaty, that he acted. May this not be intended to draw the U. S. into a negotiation, and prevent a Coup de Main, before the French arrive. Many & heavy inconveniences already attend the Citizens of the U. S., what must take place when the Mississy. is covered with their boats? I have Sir the honour to be most respectfully—your Obdt. Servt. &c.
Wm. E Hũlings
 

   
   RC (DNA: RG 59, CD, New Orleans, vol. 1). Docketed by Wagner. A triplicate copy (ibid.), written above Hũlings to JM, 23 Mar. 1803, has a postscript not on the RC: “N B. The duplicate of the prec[e]ding letter went by the Brig Tartar, Mathew Strong Master, and containd the Intendts. answer to The Spanish Ministers third letter. Saild about 1st. March.”



   
   See JM to Claiborne, 17 Jan. 1803, and n. 3.


